Citation Nr: 1016127	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-26 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.	Entitlement to a disability evaluation in excess of 40 
percent for service connected lumbar strain.

2.	Entitlement to a disability evaluation in excess of 20 
percent for service connected left ankle fracture.

3.	Entitlement to a disability evaluation in excess of 20 
percent for left axonal sensory neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to 
December 1987.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.	The Veteran's lumbar strain is characterized by pain and a 
history of limitation of motion.

2.	The Veteran's left ankle fracture is characterized by 
marked limitation of motion.

3.	The Veteran's left axonal sensory neuropathy is 
characterized by pain, weakness, and diminished light 
touch sensitivity.


CONCLUSION OF LAW

1.	The criteria for a disability evaluation in excess of 40 
percent for service connected lumbar strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2009).

2.	The criteria for a disability evaluation in excess of 20 
percent for service connected left ankle fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5271 (2009).

3.	The criteria for a disability evaluation in excess of 20 
percent for left axonal sensory neuropathy have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, 
Diagnostic Code 8622 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to the 
initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice 
is provided after the initial decision, such a timing error 
can be cured by a subsequent content-complying notice and 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental Statement of the Case (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a February 2004 letter.  This 
letter informed the Veteran of the types of evidence not of 
record needed to substantiate his claims and of the division 
of responsibility between the Veteran and VA for obtaining 
the required evidence.  In addition, in June 2007, the RO 
sent the Veteran a letter that informed how the disability 
ratings and effective dates are assigned, as required by 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  The RO 
sent the Veteran a SSOC in October 2007.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  VA treatment records, VA medical 
examination results, employment records, and statements of 
the Veteran and his representatives have been associated with 
the record.  The Veteran has been accorded ample opportunity 
to present evidence and argument in support of his appeal.  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to 
assist.

Lumbar Strain Claim

In August 2003, the Veteran submitted a claim for increased 
rating for lumbar strain.  In order to meet the requirements 
of a 50 percent evaluation, the evidence must show that the 
Veteran's lumbar strain was characterized by unfavorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5237.  Ratings under the General 
Rating Formula for Diseases and Injuries of the Spine are 
made with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  38 C.F.R. § 
4.71a.

In October 2003, the Veteran underwent a VA medical 
examination in conjunction with this claim.  At that time his 
forward flexion was zero to 75 degrees.  Extension, lateral 
flexion, and rotation were all normal.

VA outpatient treatment records show consistent complaints of 
low back pain.  At his November 2005 RO hearing, the Veteran 
also complained of muscle spasms.  In July 2007, the 
Veteran's low back pain was characterized as mild.  The 
Veteran had an antaglic gait, but that gait abnormality was 
attributed to his left ankle disability.  Records from 
September 2008 note low back pain with flare-ups.  Treatment 
records from January 2009 note that the Veteran has poor 
posture.  The Veteran complained of worsening low back pain 
and was using a back brace.  There was no tenderness to 
palpation at lumbar paraspinal or along lumbar vertebrae.  VA 
treatment records from September 2009 note that the Veteran's 
back pain was under control and records from October 2009 
state that the Veteran had full range of motion of his spine 
and was able to ambulate with ease without an assistive 
device.  The Veteran denied any bowel or bladder dysfunction 
and denied tingling in either leg.

The Veteran's symptoms include pain and a history of some 
limitation of motion.  The Veteran's range of motion was 
limited to 75 degrees forward flexion in October 2003, but 
more recently, in October 2009, the Veteran was noted to have 
full range of motion of the spine.  Thus, the record does not 
show ankylosis of the thoracolumbar spine, much less 
unfavorable ankylosis and the rating criteria for a 50 
percent evaluation are not satisfied.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  For these reasons, the Board 
determines that preponderance of the evidence is in favor of 
the continuation of the 40 percent evaluation, for the 
Veteran's spine disability.  38 C.F.R. § 4.7.

The Veteran's lumbar strain does not warrant a higher 
disability evaluation based on functional limitation due to 
pain.  An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  The Board acknowledges the Veteran's continued 
complaints of pain.  Despite this, the Veteran's additional 
functional limitation of his spine does not approximate 
ankylosis of the spine and therefore, a higher disability 
evaluation based on functional limitation due to pain is not 
warranted.

The Board has considered whether separate compensation was 
warranted for neurological symptoms.  The evidence of record 
does not show the existence of any associated objective 
neurologic abnormalities, thus such compensation is not 
warranted.  Likewise, the record does not show that the 
Veteran has been diagnosed with Intervertebral Disc Syndrome 
(IDS), so DC 5243 does not apply.  38 C.F.R. § 4.71a.

The Board finds that, at no time during the pendency of this 
claim for an increased rating, including consideration of the 
one-year period before the claim was received has the 
Veteran's spine disability warranted an evaluation in excess 
of 40 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Ankle Fracture Claim

In August 2003, the Veteran submitted a claim for increased 
rating for left ankle fracture.  The Board notes that the 
Veteran was granted two periods of temporary total disability 
evaluation based on surgical treatment to his left ankle 
necessitating convalescence, effective from January 25, 2005, 
to April 30, 2005, and effective from March 27, 2007, to May 
31, 2007.  

Aside from those periods of temporary total evaluations, the 
Veteran's service connected left ankle fracture has been 
rated as 20 percent disabling under Diagnostic Code 5271, 
based on limitation of extension of the ankle.  This is the 
maximum evaluation available under that diagnostic code.  See 
38 C.F.R. § 4.71a.

A higher evaluation is available for the Veteran's service 
connected left ankle fracture under Diagnostic Code 5270 for 
ankylosis of the ankle.  Id.  In order to meet the 
requirements of a 30 percent evaluation, the evidence must 
show that the Veteran's left ankle fracture was characterized 
by ankylosis of the ankle in planter flexion less than 30 
degrees.  Id.

VA outpatient treatment records show complaints of pain.  In 
October 2003, the Veteran underwent a VA medical examination 
in conjunction with this claim.  Physical examination of his 
left ankle revealed that he had a mild loss of dorsiflexion, 
from zero degrees to 15 degrees, and slightly diminished 
plantar flexion, from zero degrees to 30 degrees.  Inversion 
and eversion were normal.

VA physical therapy notes after his March 2007 surgery show 
complaints of pain, stiffness, and weakness.  Records from 
May 2007 note ankle swelling and reduced active range of 
motion.

In June 2007, the Veteran reported walking for an extended 
period and climbing stairs over the preceding weekend without 
an assistive device.  On June 11, 2007, the Veteran was able 
to walk normally with a cane and was cleared to return to 
work unconditionally.

In July 2007, the Veteran's dorsiflexion was -8 degrees, his 
plantar flexion was 30 degrees, his inversion was 8 degrees 
and his eversion 10 degrees.  He felt his foot was weak and 
dragged.  His gait was very antalgic due to his foot surgery.

In August 2007, the Veteran underwent another VA medical 
examination in conjunction with this claim.  At that time, he 
had a significant loss of dorsiflexion, from zero degrees to 
5 degrees, with pain, but without additional limitation of 
motion on repetitive use.  His plantar flexion was likewise 
limited, with his range of motion extending only from zero 
degrees to 20 degrees, with pain, but without additional 
limitation of motion on repetitive use.  The Veteran used a 
cane to walk and had an antalgic gait.  The Veteran 
complained of swelling on his left foot and stiffness in his 
ankle when standing.  His functional limitations included 
walking limitations of one block and standing limitations of 
no more than 30 minutes.

The Veteran was reevaluated 12 weeks later in October 2007 
and showed signs of improvement.  His gait improved, but 
remained mildly antaglic.  The Veteran denied any shooting 
pains and stated that he felt overall improved.

In October 2007, the Veteran's dorsiflexion was -2 degrees, 
his plantar flexion was 20 degrees, his inversion was 20 
degrees and his eversion 15 degrees.  In November 2007, the 
Veteran's dorsiflexion was from zero to -5 degrees, his 
plantar flexion was from zero to 20 degrees, his inversion 
was from zero to 23 degrees and his eversion was from zero to 
18 degrees.  Records from December 2007 note an antaglic 
gait, but the Veteran did not use an assistive device.  
Records from January 2008 note complete range of motion.  VA 
treatment records from November 2008 note weakness in left 
foot and the Veteran sometimes dragged it.  The Veteran also 
stated that he felt his medication affected his cognition.  
Treatment records from January 2009 note the use of a walking 
boot for treatment of the Veteran's left ankle and foot 
issues.  However, the Veteran walked into the clinic that day 
without an assistive device.

VA treatment records from September 2009 note that the 
Veteran had not experiences sharp, shooting pain in the left 
ankle for a period of approximately four months.  His range 
of motion for the left ankle was limited by 10 degrees 
relative to the right ankle.

The Veteran's symptoms do not warrant a 40 percent 
evaluation.  The Veteran's left ankle fracture is 
characterized by marked limitation of motion, specifically 
with regard to dorsiflexion.  However, as there is a range of 
motion, albeit limited, ankylosis is not shown, thus, the 
rating criteria for a 40 percent evaluation are not 
satisfied.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  For 
these reasons, the Board determines that preponderance of the 
evidence is in favor of the continuation of the currently 
assigned of 20 percent evaluation for the Veteran's left 
ankle fracture.  38 C.F.R. § 4.7.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  During the October 2008 VA examination, the Veteran 
complained of pain and stiffness in the heel and ankle.  The 
examiner noted fatigability and lack of endurance while 
standing and walking, but no weakness.  However, a higher 
rating is not warranted as the medical evidence has not shown 
any additional limitation of function.  As noted above, this 
evaluation reflects marked limitation of motion.  A higher 
evaluation is only available for ankylosis of the ankle.  The 
record does not indicate that the additional functional loss 
of motion due to weakness, fatigability, incoordination, and 
pain is equivalent to ankylosis of the ankle.  Therefore, a 
higher disability rating is not warranted based on DeLuca 
standards.

The Board finds that, at no time during the pendency of this 
claim for an increased rating, including consideration of the 
one-year period before the claim was received, but excluding 
the two periods for which temporary total disability 
evaluations have been assigned, has the Veteran's left ankle 
fracture warranted an evaluation in excess of 20 percent.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Left Axonal Sensory Neuropathy Claim

In August 2003, the Veteran submitted a claim for increased 
rating for left axonal sensory neuropathy.

In order to meet the requirements of a 30 percent evaluation, 
the evidence must show that the Veteran's left axonal sensory 
neuropathy was characterized by complete neuritis of the 
musculocutaneous nerve (superficial peroneal), where eversion 
of foot is weakened.  38 C.F.R. § 4.124a, Diagnostic Code 
8622.

As noted above, VA treatment records show consistent 
complaints of left ankle and foot pain.  In October 2003, the 
Veteran underwent a VA medical examination in conjunction 
with this claim.  At that time, the Veteran was diagnosed 
with residual pain and discomfort in his left ankle due to a 
mild peroneal nerve injury with mild restriction of his range 
of motion.  Inversion and eversion were normal.

A March 2007 lower extremity examination prior to his surgery 
found muscle strength five out of five bilaterally across 
dorsiflexors, plantarflexors, invertors, and evertors.  In 
July 2007, the Veteran stated that he felt his foot was weak 
and dragged.  His gait was antalgic due to his foot surgery.  
VA treatment records from May 2008 found electrodiagnostic 
evidence of a chronic focal neuropathy affecting the tibial 
nerve, chronic L5 radiculopathy without acute denervation, 
and chronic focal compression neuropathy of the common 
peroneal nerve at the fibular head.  Records from June 2008 
note light touch sensation diminished across medial ankle.  
Records from September 2008 show no numbness of tingling in 
hands and feet.

In October 2008, the Veteran underwent a VA examination in 
conjunction with this claim.  A sensory examination found his 
position sense, vibratory sense, and pin prick sense to be 
normal.  However, his light touch sense was abnormal in that 
there was decreased sensation to his second and third toes on 
his left foot.

VA treatment records from November 2008 again noted weakness 
in the foot and the Veteran's complaints that sometimes it 
dragged.

The Veteran's symptoms most nearly approximate the criteria 
for a 20 percent evaluation.  The Veteran's left axonal 
sensory neuropathy is characterized by pain, weakness, and 
diminished light touch sensitivity.  There is no indication 
in the records that this disability is analogous to complete 
paralysis of the affected nerve.  Thus, the rating criteria 
for a 30 percent evaluation are not satisfied.  38 C.F.R. § 
4.124a, Diagnostic Code 8622.  For these reasons, the Board 
determines that preponderance of the evidence against the 
assignment of an evaluation in excess of 20 percent for the 
Veteran's left axonal sensory neuropathy.  38 C.F.R. § 4.7.
	
The Board finds that, at no time during the pendency of this 
claim for an increased rating, including consideration of the 
one-year period before the claim was received has the 
Veteran's left axonal sensory neuropathy warranted an 
evaluation in excess of 20 percent.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Extraschedular Ratings

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Board acknowledges the orthopedic surgery on 
January 25, 2005, which necessitated a ten-week period of 
convalescence during which the Veteran did not work, however, 
he was already granted a temporary total disability 
evaluation, effective from January 25, 2005, to April 30, 
2005, for this surgery.  Likewise, he was granted a temporary 
total disability evaluation, effective from March 27, 2007, 
to May 31, 2007, for his left foot surgery in March 2007.  
The record does not reflect frequent, or indeed any, periods 
of hospitalization because of the service-connected 
disabilities in question beyond the two surgeries 
contemplated by the periods of temporary total evaluation.  
The effect on the Veteran's employment is debated.  The 
August 2007 VA examiner noted that this condition caused 
increased absenteeism and decreased ability to process 
information while medicated.  The remaining medical evidence 
of record does not indicate that these disabilities have made 
the Veteran unable to work aside from the two periods of 
temporary total evaluation for convalescence.  However, the 
Veteran has repeatedly contended that these disabilities have 
caused problems at work and the record indicates that he has 
missed several days of work.  In an August 2003 letter, he 
was admonished by his employer for "a leave pattern which 
gives the appearance of an abuse of sick leave."  VA 
treatment records note that the Veteran originally requested 
that the VA podiatrist sign the last page of a medical leave 
form that he had completed himself in April 2007, which the 
VA podiatrist refused to do.  The Veteran was cleared for 
work unconditionally in June 2007.  Records from July 2007 
state that the Veteran came in unscheduled to request a 
letter stating that he had been unable to work from the time 
of his surgery through the end of June.  The VA podiatrist 
noted that the Veteran was very unhappy and threatened to 
sue.  The VA podiatrist did not issue such a letter.  He did 
observe that the Veteran appeared to ambulate well without 
limitation or limp, but no examination was performed at that 
time.  Additionally, the record indicates that the Veteran 
was unemployed at the time of his October 2008 VA 
examination, but treatment records from January 2009 state 
that he is employed full-time as an accountant.  While the 
Board acknowledges that the Veteran has missed additional 
days of work due to his personal assessment of his 
combination of service connected disabilities, extra-
schedular evaluation is not warranted.  Some impairment to 
employment is expected and contemplated in the schedular 
disability evaluations.  38 U.S.C.A. § 1155 (stating that 
disability ratings are intended to represent the average 
impairment of earning capacity resulting from disability).   
Thus, the evidence of record does not reflect any factor 
which takes the Veteran outside of the norm, or which 
presents an exceptional case where the currently assigned 
combined disability evaluation of 60 percent is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet.  See Thun 
v. Peake, 22 Vet. App. 111 (2008).




ORDER

Entitlement to a disability evaluation in excess of 40 
percent for service connected lumbar strain is denied.

Entitlement to a disability evaluation in excess of 20 
percent for service connected left ankle fracture is denied.

Entitlement to a disability evaluation in excess of 20 
percent for left axonal sensory neuropathy is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


